Citation Nr: 1045742	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-20 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Shreveport, 
Louisiana


THE ISSUE

Entitlement to reimbursement or payment of unauthorized medical 
expenses incurred from February 2, 2007, to February 5, 2007. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow




INTRODUCTION

The Veteran had active military service from August 1962 to 
August 1964.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 decision of the Department of 
Veterans Affairs (VA) Medical Center (VAMC) in Shreveport, 
Louisiana.


FINDINGS OF FACT

1.  The Veteran has been determined to be permanently and totally 
disabled since 1991 due to service-connected chronic brain 
syndrome associated with narcolepsy and meningitis and, at all 
relevant times, has been in receipt of a total disability rating 
due to individual unemployability (TDIU).

2.  On February 2, 2007, the Veteran was experiencing severe 
abdominal pain with nausea and vomiting and went to his local 
private hospital's emergency room for treatment.

3.  The nearest VA Medical Center to the Veteran's home is 
approximately 59 miles away, and thus it was not feasibly 
available, and an attempt to use it beforehand would not have 
been reasonable, sound, wise, or practical given the distance to 
the VA Medical Center and the severity of the Veteran's abdominal 
pain with nausea and vomiting.

4.  The physicians at the private hospital made several attempts 
to contact the closest VAMC regarding transfer of the Veteran to 
its facility but their calls were not answered and, therefore, 
they admitted the Veteran to their hospital.  He was discharged 
on February 5, 2007.



CONCLUSION OF LAW

The criteria for payment or reimbursement for the costs of 
unauthorized medical expenses incurred February 2, 2007, through 
February 5, 2007, are met.  38 U.S.C.A. §§ 1728, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 17.120 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants the Veteran's claim, which 
represents a complete grant of the benefit sought on appeal.  
Thus, no discussion of VA's duty to notify and assist is 
necessary.

Congress has authorized the reimbursement of costs for 
unauthorized emergency medical treatment under two statutory 
provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.

Section 1728(a), Title 38, United States Code, provides that VA 
may pay or reimburse veterans for medical expenses incurred in 
non-VA facilities where:  (1) such care or services were rendered 
in a medical emergency of such nature that delay would have been 
hazardous to life or health; (2) such care or services were 
rendered to a veteran in need thereof (A) for an adjudicated 
service-connected disability, (B) for a non service-connected 
disability associated with and held to be aggravating a service-
connected disability, (C) for any disability of a veteran who has 
a total disability permanent in nature from a service-connected 
disability; and (3) Department or other Federal facilities were 
not feasibly available, and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical.  See 
also 38 C.F.R. § 17.120.  All three of these statutory 
requirements must be met before payment may be authorized.  Hayes 
v. Brown, 6 Vet. App. 66, 68 (1993).  With respect to whether or 
not an emergency existed, 38 U.S.C.A. § 1728 and 38 C.F.R. § 
17.120 do not provide a definition of when an emergency exists.  
An emergency has been noted to be "a sudden, generally 
unexpected occurrence or set of circumstances demanding immediate 
action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) 
(citing Webster's New World Dictionary, Third College Edition 444 
(1988)).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.  
Nevertheless, when, after considering all the evidence, a 
reasonable doubt arises regarding a determinative issue, the 
benefit of the doubt shall be given to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

The Veteran is seeking reimbursement for treatment he received 
from February 2, 2007, through February 5, 2007, from a private 
hospital, Good Shepherd Medical Center, for which he did not have 
prior VA authorization to receive.  The Board notes that the 
Veteran has stated multiple times that he was told by the staff 
at Good Shepherd Medical Center that VA had authorized him to be 
admitted there; however, the medical evidence fails to establish 
that fact.  Rather, it shows that attempts were made to contact 
the VA but were unsuccessful and thus the Veteran was admitted 
there.  As a result, the Board finds that the medical expenses 
incurred as a result of the Veteran's hospitalization at the Good 
Shepherd Medical Center were not authorized by VA.

The medical evidence of record shows that, on February 2, 2007, 
the Veteran was initially seen at the local VA Community Based 
Outpatient Clinic around 3:00 pm with complaints of worsening 
gastrointestinal symptoms including nausea and epigastric pain 
for the past month with a worsening over the prior two days and a 
bout of emesis at a local store earlier that day.  He was feeling 
weak and nausea was still prominent.  The diagnostic impression 
was epigastric pain and nausea with vomiting.  The treatment note 
indicates that the VA physician offered emergency room (ER) 
evaluation at the Overton Brooks VA Medical Center (which is in 
Shreveport, Louisiana) but the Veteran declined stating that he 
would go to the local ER.  

Treatment records from Good Shepherd Medical Center show that the 
Veteran arrived at its ER shortly after 4:00 pm as a walk-in with 
complaints of burning pains and nausea/vomiting off and on for 
the past month and he was sent from VA.  Triage assessment note 
indicates the Veteran complained of nausea, vomiting and pain 
since last month off and on, and his current pain was 9 out of 
10.  The Veteran was seen by a physician shortly after 11:00 pm.  
Symptoms had only mildly improved with treatment.  ER notes 
indicate "Dr. VA MD CALLED X 2 NO ANSWER," which the Board 
interprets to mean the treating physician attempted to call the 
VA medical doctor regarding the Veteran but was unsuccessful in 
doing so.  Therefore, at 12:19 am on February 3, 2007, the ER 
physician contacted the physician on call regarding admission of 
the Veteran at Good Shepherd Medical Center.  Another note dated 
February 3, 2007, indicates that, at 12:21 am, there was no 
answer from VA regarding transfer of the Veteran and, thus, he 
was admitted to the on call doctor at Good Shepherd Medical 
Center.  While hospitalized, he underwent multiple tests to 
determine the nature and etiology of his pain and nausea.  He was 
discharged on February 5, 2007, with diagnoses of acute abdominal 
pain and gastritis.  In the Discharge Summary, the treating 
physician commented that the etiology of the Veteran's pain was 
never quite clear but he seemed to improve, and it was felt that 
it may have been related to reflux and his gastritis.  

The Veteran is noted to be service-connected for chronic brain 
syndrome associated with narcolepsy and meningitis rated 80 
percent disabling.  In a January 1987 rating decision, the 
Veteran was awarded a total disability rating due to individual 
unemployability (TDIU) effective August 23, 1986.  In addition, 
documentation in the claims file indicates that the Veteran was 
found to be totally and permanently disabled due to his service-
connected disability in September 1991.  

As noted above, a veteran may be eligible for reimbursement under 
38 U.S.C.A. § 1728 if the private treatment he received was for a 
service-connected disability or he has a total disability 
permanent in nature from a service-connected disability.  As the 
Veteran has been found to be totally and permanently disabled due 
to his service-connected disability, he may be eligible for 
reimbursement or payment of the medical expenses related to the 
private hospitalization in February 2007 if the record 
establishes that such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous to 
life or health and Department or other Federal facilities were 
not feasibly available, and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical.  See 
also 38 C.F.R. § 17.120.  

In the present case, despite the VA Community Based Outpatient 
Clinic note indicating the Veteran declined VA ER evaluation, the 
Board finds that this was not unreasonable because the VA Medical 
Center was 59 miles away.  Given the severity of the Veteran's 
pain upon entry into the ER at Good Shepherd Medical Center 
(reported as 9 out of 10), the Board finds that there is 
reasonable doubt as to whether it was not reasonable, sound, wise 
or practical for the Veteran to attempt to seek treatment at the 
closest VA ER.  Furthermore, the Board notes that the Veteran did 
seek treatment at the closest VA medical facility prior to going 
to Good Shepherd's ER, which was the local Community Based 
Outpatient Clinic, and he was directed to seek ER evaluation.  
Furthermore, the physicians at Good Shepherd Medical Center 
attempted multiple times to contact the VA Medical Center prior 
to admission concerning authorization of treatment or transfer of 
the Veteran to the VA Medical Center without any success.  Their 
admission of the Veteran clearly indicates that his condition was 
of an emergent nature that needed immediate medical attention.  
Consequently, the Board finds that the care or services rendered 
at Good Shepherd Medical Center from February 2, 2007, to 
February 5, 2007, were given in response to a medical emergency 
and that delay would have been hazardous to the Veteran's life or 
health based upon the VA physician's recommendation for ER 
evaluation and the decision by the private physicians to admit 
the Veteran despite having no response from VA.  Furthermore, the 
Board finds that evaluation at the nearest VA ER, which was 59 
miles away, was not feasible given the distance of the VA ER and 
the severity of the Veteran's abdominal pain with nausea and 
vomiting.  

For the foregoing reasons, after resolving reasonable doubt in 
favor of the Veteran,  the Board finds that the Veteran is 
entitled to reimbursement or payment of the unauthorized medical 
expenses incurred from February 2, 2007, through February 5, 
2007, at Good Shepherd Medical Center under 38 U.S.C.A. 
§ 1728/38 C.F.R. § 17.120.  Consequently, the Veteran's appeal is 
granted.  In so granting, the Board notes that consideration of 
reimbursement or payment under the Veterans Millennium Health 
Care and Benefits Act (38 U.S.C.A. § 1725) is not necessary. 


ORDER

Entitlement to reimbursement or payment of unauthorized medical 
expenses incurred from February 2, 2007, through February 5, 
2007, is granted.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


